DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, and 7 objected to because of the following informalities:  
Claim 1, line 3: “a long conductor” should be corrected to “the long conductor”.
Claim 1, line 7: “long conductor; or” should be corrected to “long conductor, or”.
Claim 2, line 1: “claim 1 further” should be corrected to “claim 1, further”.
Claim 6, line 3: “measurements” should be corrected to “measurements. ”.
Claim 7, line 2: “the portion of the long conductor” should be corrected to “the portion of the long conductor extending into the earth”.
Claim 15, line 9: “long conductor; or” should be corrected to “long conductor, or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 14-17, 19-21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "long conductor" in claims 1, 5-7, 9, 12, 14-15, 19, and 20-21 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear at what point a conductor becomes a “long conductor”. 
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 14-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuevas et al. (U.S. Publication No. 2015/0204997).

Regarding claim 1, Cuevas teaches:
A method of estimating a leakage current distribution along at least a portion of a long conductor extending into the earth (See para[0001] and para[0037]. currents induced on, and leaking out of, the surface of the casing), said method comprising: 
transmitting current from a source (See para[0031], para[0056], and Fig. 18. EM sources 310. Transmitters.) to a long conductor having a length and extending into the earth so that current leaks from the long conductor and creates a leakage current distribution from the long conductor (See FIG. 1, Fig. 6, para[0032], and para[0037]. One or both of the boreholes 120 and 140 may comprise a steel and/or otherwise electrically conductive casing 150. Current leaking radially outwards from the casing 150 may explain the strong radial field observed near the casing 150.); 
taking a series of measurements related to the current with sensors wherein at least some of the sensors are: located at space locations on or in the long conductor (See Fig. 6, Fig. 21, para[0032], para[0037], and para[0056]. Broadcast one or more EM signals, such as a sinusoid or square wave, through the earth to be detected by the receivers. A single well configuration, as described above, in which EM field receivers 320 and an EM source 332 are deployed in a borehole 322 having a conductive casing 308.); and
determining the leakage current distribution along the long conductor from the series of measurements (See Fig. 7, para[0037]-para[0038]. Curve 710 depicts the current flowing in the casing 150, while curve 720 depicts the flux of magnetic field, as a function of vertical distance from the end of the casing 150.).

Regarding claim 2, Cuevas teaches:
The method of claim 1 
further comprising calculating a resistivity distribution within a subsurface volume with the leakage current distribution (See para[0031], para[0044], and FIG. 12-FIG. 13. The galvanic and/or EM coupling from the array of measurements may be utilized for formation resistivity imaging from the well(s) outwards into the reservoir.).

Regarding claim 5, Cuevas teaches:
The method of claim 1, 
wherein determining the leakage current distribution along the long conductor includes modeling of the series of measurements (See para[0035]. in a BTS configuration, radial (E-r) and azimuth (Eφ) electric fields may be modeled and/or measured).

Regarding claim 6, Cuevas teaches:
The method of claim 5, 
wherein determining the leakage current distribution along the long conductor includes forward modeling of the series of measurements (See para[0045]. model (210) expected EM field components to be measured by an EM apparatus associated with a subterranean formation.).

Regarding claim 7, Cuevas teaches:
The method of claim 1, 
wherein taking the series of measurements with the sensors includes taking measurements along the portion of the long conductor (See Fig. 6, Fig. 21, para[0032], para[0037], and para[0056]. Broadcast one or more EM signals, such as a sinusoid or square wave, through the earth to be detected by the receivers. A single well configuration, as described above, in which EM field receivers 320 and an EM source 332 are deployed in a borehole 322 having a conductive casing 308.).

Regarding claim 14, Cuevas teaches:
The method of claim 1, 
wherein at least some of the sensors are placed adjacent to the long conductor (See FIG 21, and para[0056]. EM field receivers 320 and an EM source 332 are deployed in a borehole 322 having a conductive casing 308.).

Regarding claim 15, Cuevas teaches:
A system for estimating a leakage current distribution along at least a portion of a long conductor extending into the earth (See para[0001] and para[0037]. currents induced on, and leaking out of, the surface of the casing), said system comprising: 
(See FIG. 1, and para[0032]. One or both of the boreholes 120 and 140 may comprise a steel and/or otherwise electrically conductive casing 150.); 
a source electrically or inductively connected to the long conductor and configured to transmit current along the long conductor so that current leaks from the long conductor and creates a leakage current distribution from the long conductor (See FIG. 6, FIG. 18, para[0031], para[0037], and para[0056]. EM sources 310. Transmitters. Current leaking radially outwards from the casing 150 may explain the strong radial field observed near the casing 150.); 
sensors located at spaced locations relative to the long conductor and configured to take a series of measurements related to the current, wherein at least some of the sensors are: located at space locations on or in the long conductor (See Fig. 6, Fig. 21, para[0032], para[0037], and para[0056]. Broadcast one or more EM signals, such as a sinusoid or square wave, through the earth to be detected by the receivers. A single well configuration, as described above, in which EM field receivers 320 and an EM source 332 are deployed in a borehole 322 having a conductive casing 308.); and 
a computer system configured to determine the leakage current distribution along the long conductor from the series of measurements (See Fig. 7, para[0037]-para[0038]. Curve 710 depicts the current flowing in the casing 150, while curve 720 depicts the flux of magnetic field, as a function of vertical distance from the end of the casing 150.).

Regarding claim 19, Cuevas teaches:
The system of claim 15, 
(See FIG 21, and para[0056]. EM field receivers 320 and an EM source 332 are deployed in a borehole 322 having a conductive casing 308.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9-10, 12, 16-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas et al. (U.S. Publication No. 2015/0204997) as applied to claims 1 or 15 above, and further in view of Cuevas et al. (U.S. Publication No. 2014/0132272). 
Hereinafter Cuevas et al. (U.S. Publication No. 2014/0132272) will be referred to as Cuevas’272.

Regarding claim 3, Cuevas is silent as to the language of:
The method of claim 2, 
further comprising determining a source current distribution from the leakage current distribution in connection with a geophysical survey.
Nevertheless Cuevas’272 teaches:
(See FIG. 15, and para[0049]-para[0054]. A plurality of current source vectors at respective positions along a trajectory of the well casing are determined. A property of a hydrocarbon reservoir in the subterranean formation may be based upon the effect of the well casing. 3D anisotropic earth where the casing is replaced by a line of sources and the sources are represented as a superposition of vertical currents along the borehole. The magnitude of current sources may be established by determining the geometry and giving the phase and magnitude relationship with the source.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuevas wherein determining a source current distribution from the leakage current distribution in connection with a geophysical survey such as that of Cuevas’272. Cuevas’272 teaches, “Existing methods can thus be improved that take into greater account the distortion of the electromagnetic fields caused by the casing” (See para[0002]). One of ordinary skill would have been motivated to modify Cuevas, because the Cuevas technique was ready for improvement given the known problem with the distortion of an electromagnetic field caused by a casing, and Cuevas’272’s known technique for modeling the casing as a source current and correcting for the distortion of the electromagnetic field would have yielded predicable results.

Regarding claim 4, Cuevas is silent as to the language of:
The method of claim 3, 
further comprising creating a survey map from the source current distribution.
Nevertheless Cuevas’272 teaches,
(See para[0049]-para[0054]. A plurality of current source vectors at respective positions along a trajectory of the well casing are determined. A property of a hydrocarbon reservoir in the subterranean formation may be based upon the effect of the well casing. Electrical model of the formation survey.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuevas wherein creating a survey map from the source current distribution such as that of Cuevas’272. Cuevas’272 teaches, “Existing methods can thus be improved that take into greater account the distortion of the electromagnetic fields caused by the casing” (See para[0002]). One of ordinary skill would have been motivated to modify Cuevas, because the Cuevas technique was ready for improvement given the known problem with the distortion of an electromagnetic field caused by a casing, and Cuevas’272’s known technique for modeling the casing as a source current and correcting for the distortion of the electromagnetic field would have yielded predicable results.

Regarding claim 9, Cuevas is silent as to the language of:
The method of claim 1, 
wherein taking the series of measurements with the sensors includes taking measurements along a ground surface proximate to the long conductor (See FIG. 1, FIG. 2A, para[0027], para[0034], para[0041], and para[0044]. The fields recorded on receivers located on the surface are used to infer the structure of the subsurface conductivity. The receiver 34 can be located radially offset from the source. At close offset from the casing (less than 50 meters). The receivers 134 are located above the seafloor (about 50 meters).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuevas wherein taking the series of measurements with the sensors includes taking measurements along a ground surface proximate to the long conductor such as that of Cuevas’272. Cuevas teaches, “With STB, BTS, and surface EM surveys, a series of electric/magnetic sources and receivers may be deployed in the well(s) and/or on the surface/sea bottom” (See para[0031]). Cuevas’272 teaches, “Surface to borehole and borehole to surface electromagnetic measurements are used to analyze subterranean formations and determine the location of hydrocarbon reservoirs” (See para[0002]). One of ordinary skill would have been motivated to modify Cuevas, because sensor along the ground and proximate a casing were known in the art and commonly used in borehole to surface electromagnetic measurements, and their use would have yielded predictable result of measuring the electromagnetic field proximate the casing, as recognized by Cuevas’272.

Regarding claim 10, Cuevas teaches:
The method of claim 9, 
further comprising placing at least some of the sensors on or near the surface of the earth (See FIG. 19, and para[0056]. An array of EM field receivers 330 are deployed on the Earth's surface 302.).

Regarding claim 12, Cuevas teaches:

wherein at least some of the sensors are spaced in a line extending away from the long conductor (See FIG. 19, para[0031], and para[0056]. A series of electric/magnetic sources and receivers may be deployed in the well(s) and/or on the surface/sea bottom. An array of EM field receivers 330 are deployed on the Earth's surface 302.).	

Regarding claim 16, Cuevas is silent as to the language of:
The system of claim 15, 
wherein the computer system is further configured to determine a source current distribution from the leakage current distribution in connection with a geophysical survey.
Nevertheless Cuevas’272 teaches, 
wherein the computer system is further configured to determine a source current distribution from the leakage current distribution in connection with a geophysical survey (See FIG. 15, and para[0049]-para[0054]. A plurality of current source vectors at respective positions along a trajectory of the well casing are determined. A property of a hydrocarbon reservoir in the subterranean formation may be based upon the effect of the well casing. 3D anisotropic earth where the casing is replaced by a line of sources and the sources are represented as a superposition of vertical currents along the borehole. The magnitude of current sources may be established by determining the geometry and giving the phase and magnitude relationship with the source.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuevas wherein the computer system is further configured to determine a source (See para[0002]). One of ordinary skill would have been motivated to modify Cuevas, because the Cuevas technique was ready for improvement given the known problem with the distortion of an electromagnetic field caused by a casing, and Cuevas’272’s known technique for modeling the casing as a source current and correcting for the distortion of the electromagnetic field would have yielded predicable results.

Regarding claim 17, Cuevas is silent as to the language of:
The system of claim 15, 
wherein the computer system is further configured to calculate a resistivity distribution within a subsurface volume with the leakage current distribution.
Nevertheless Cuevas’272 teaches:
wherein the computer system is further configured to calculate a resistivity distribution within a subsurface volume with the leakage current distribution (See para[0024], para[0050], and para[0053]. Surface to borehole and borehole to surface electromagnetic measurements are sensitive to the presence of resistive targets. A property of a hydrocarbon reservoir in the subterranean formation may be based upon the effect of the well casing. Determine an effect of the well casing based upon the plurality of current source vectors and the at least one property of the well casing. Electrical model of the formation survey).
(See para[0002]). One of ordinary skill would have been motivated to modify Cuevas, because the Cuevas technique was ready for improvement given the known problem with the distortion of an electromagnetic field caused by a casing, and Cuevas’272’s known technique for modeling the casing as a source current and correcting for the distortion of the electromagnetic field would have yielded predicable results.

Regarding claim 20, Cuevas is silent as to the language of:
The system of claim 15, 
wherein at least some of the sensors are provided along a ground surface proximate to the long conductor.
Nevertheless Cuevas’272 teaches:
wherein at least some of the sensors are provided along a ground surface proximate to the long conductor (See FIG. 1, FIG. 2A, para[0027], para[0034], para[0041], and para[0044]. The fields recorded on receivers located on the surface are used to infer the structure of the subsurface conductivity. The receiver 34 can be located radially offset from the source. At close offset from the casing (less than 50 meters). The receivers 134 are located above the seafloor (about 50 meters).).
(See para[0031]). Cuevas’272 teaches, “Surface to borehole and borehole to surface electromagnetic measurements are used to analyze subterranean formations and determine the location of hydrocarbon reservoirs” (See para[0002]). One of ordinary skill would have been motivated to modify Cuevas, because sensor along the ground and proximate a casing were known in the art and commonly used in borehole to surface electromagnetic measurements, and their use would have yielded predictable result of measuring the electromagnetic field proximate the casing, as recognized by Cuevas’272.

Regarding claim 21, Cuevas teaches:
The system of claim 20, 
wherein the at least some of the sensors are spaced in a line extending away from the long conductor (See FIG. 19, para[0031], and para[0056]. A series of electric/magnetic sources and receivers may be deployed in the well(s) and/or on the surface/sea bottom. An array of EM field receivers 330 are deployed on the Earth's surface 302.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas et al. (U.S. Publication No. 2015/0204997) in view of Cuevas et al. (U.S. Publication No.  as applied to claim 10 above, and further in view of Huang et al. (U.S.  Publication No. 2016/0341587).
 Hereinafter Cuevas et al. (U.S. Publication No. 2014/0132272) will be referred to as Cuevas’272.

Regarding claim 11, Cuevas and Cuevas’272 are silent as to the language of:
The method of claim 10, 
further comprising utilizing capacitive sensors as the sensors.
Nevertheless Huang teaches:
further comprising utilizing capacitive sensors as the sensors (See para[0018]. a non-contact arrangement of ultrasonic and electrical capacitance sensors is disposed within the wellbore).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuevas and Cuevas’272 wherein utilizing capacitive sensors as the sensors such as that of Huang. Huang teaches, “placement of the sensors against the tubing wall would incur damage to the sensors” (See para[0012]). One of ordinary skill would have been motivated to modify Cuevas and Cuevas’272, because the substitution of sensors with capacitive sensors would have yielded the predictable result of helping to protect the sensors from damage, as recognized by Cuevas.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas et al. (U.S. Publication No. 2015/0204997) as applied to claim 15 above, and further in view of Huang et al. (U.S.  Publication No. 2016/0341587).

Regarding claim 23, Cuevas is silent as to the language of:
The system of claim 15, 
wherein at least some of the sensors are capacitive sensors.
Nevertheless Huang teaches;
wherein at least some of the sensors are capacitive sensors (See para[0018]. a non-contact arrangement of ultrasonic and electrical capacitance sensors is disposed within the wellbore).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cuevas wherein at least some of the sensors are capacitive sensors such as that of Huang. Huang teaches, “placement of the sensors against the tubing wall would incur damage to the sensors” (See para[0012]). One of ordinary skill would have been motivated to modify Cuevas, because the substitution of sensors with capacitive sensors would have yielded the predictable result of helping to protect the sensors from damage, as recognized by Cuevas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           	1/14/2021/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863